THAYER, J.,
concurring in part and dissenting in part: Although I concur with the majority’s holdings concerning support for Sarah and the assessment of attorney’s fees, I respectfully dissent from the majority’s holding that the termination of the plaintiffs support obligation was not a change in circumstances.
The trial court found that the termination of the plaintiffs support obligations justified modification of the support decree. The trial court “is in the best position to determine the parties’ respective needs and abilities.” Hutchinson v. Hutchinson, 133 N.H. 772, 774, 583 A.2d 734, 735 (1990). Therefore, “a modification of a support order will be set aside only if it clearly appears on the evidence that there has been an abuse of judicial discretion.” Butterick v. Butterick, 127 N.H. 731, 736, 506 A.2d 335, 338-39 (1986) (brackets and quotations omitted).
The majority holds that Sarah’s emancipation was foreseeable and therefore must have been considered by the court that issued the *553November 1990 decree. From that holding I must respectfully dissent. While at the time of the 1990 decree Sarah’s emancipation may have been foreseeable, it does not automatically follow that this foreseeable event cannot thereafter be considered as a change in circumstances for support modification purposes. That an event is foreseeable should not prevent future review of a divorce decree support provision based on the event’s occurrence when that event was not considered by either of the parties or the issuing court at the time of the decree. Cf. Giles v. Giles, 136 N.H. 540, 545, 618 A.2d 286, 289 (1992).
This case is distinguishable from Morrill v. Millard (Morrill), 132 N.H. 685, 570 A.2d 387 (1990). There, we considered a request to modify an existing support order to include tuition for private school. We ruled that this was not a change in circumstances because the original decree had addressed figure foreseeable educational events through college. Here, the 1990 decree addressed support based only on the facts then before the court. It did not discuss or provide for the foreseeable future event of a child’s emancipation, nor did the court that issued the modification order find that the question of emancipation was considered by the court that issued the 1990 decree.
“To obtain an order modifying a support obligation, a party must show that a substantial change in circumstances has arisen since the initial award, making the current support amount either improper or unfair.” Giles, 136 N.H. at 546, 618 A.2d at 290 (quotation omitted). We held in Morrill that future circumstances provided for or considered by the trial court would not, without more, be sufficient to support a petition for modification. Morrill, 132 N.H. at 689, 570 A.2d at 389. The majority would expand our present law so that foreseeable events that this court believes must have been considered in the original decree could not be considered in subsequent modification actions regardless of whether there is any evidence that the issuing court actually considered these events.
This expansion of the law is unwise. It forces trial courts and marital masters making initial support orders to determine all foreseeable events that may flow from the order and then to make explicit findings as to which foreseeable events may be considered in future modification actions. Failure to do so will subject future modification orders to this court’s de novo review and determination of whether it believes that the foreseeable event was considered. Absent a finding by the trial court that the termination of the plaintiffs support obligation was foreseen and either was provided for or considered in the 1990 support order, I would uphold the trial court’s determination that the event could be considered as a change in circumstances which, in this case, justified a modification of the support decree.